﻿I wish first of all to convey to Mr. Samir Shihabl my congratulations on his assumption of the presidency of the General Assembly at this most important session.
Except for those concerning 1960, one can hardly find in the records of the United Nations an event of the kind we witnessed last week; namely, the simultaneous admission to membership of seven additional States. It confirms without doubt the universal vocation of our Organisation or, more precisely, that singular openness which enables the United Nations to be in tune with what is going on in the world. Assessing the significance of such an event, we should stress equally that, by seeking recognition as Members of the United Nations, the recently admitted States, like others that are still waiting for recognition, offer the most convincing proof that the United Nations is increasingly perceived as a privileged framework for the achievement of a peaceful and democratic world order.
Such encouraging evidence that the United Nations, in regard to its role in world affairs, has not lost the functions entrusted to it in the aftermath of the Second World War should serve as a catalyst for our common endeavour to improve its efficiency.
Before elaborating on this, I should like to extend to the representatives of the Republic of Korea, the Democratic People's Republic of Korea and our fellow European countries Estonia, Latvia and Lithuania - as well as to the representatives of the Federated States of Micronesia and the Marshall Islands our greetings on their admission as full members of the United Nations family. At the same time, I should like to share with all the representatives gathered in this Hall our hope that in the near future the newly independent States which have asked, or are going to ask, to be allowed to join the world Organization will also enjoy the right to be among us.
The fact that some of the new Members have only recently won their independence and international recognition, on the one hand, and the fact that we have agreed to accept two States representing one and the same nation, on the other, encourages us to believe that in a reasonable span of time the Republic of Moldova will, in its turn, benefit from legitimate recognition as a Member of the United Nations.
We are strengthened in our belief by the evidence that double standards are on the wane in our Organisation. Today, when the divisions of the cold war have started to be replaced by a growing endeavour to bring about a new world order, it is only natural that such double standards should not be allowed to become manifest in connection with admission to the United Nations - the more so because abandoning double standards is not only a high priority but also a tangible possibility.
The Gulf crisis clearly demonstrated that the United Nations is no longer the prisoner of the ideological confrontation that resulted in too many of its resolutions, even some of those adopted by the Security Council, failing to be implemented during the last four decades.
Since the end of 1989 the world and, together with it, the United Nations have entered a new phase in their history. The conceptual field itself suggests that times are changing. Notions directly or indirectly connected to the cold-war Manichean language are already well behind us. Some others - such as neutrality and non-alignment - seem to need new definitions. New notions - and the concept of a new world order is the best example - have become part of our daily political language.
It goes without saying, therefore, that the new climate does not offer solutions to the many problems the world of the 1990s is confronted with. None the lees, it has created a more favourable international political environment for cooperation and understanding. The challenge before us is to bring about, in each and every field of human activity, proper conditions for improvement of the human condition all over the world.
I feel the need to recall for representatives at this session of the General Assembly how strongly attached to the cause of peace and civilisation my country has been throughout its tortuous history. Its Latin identity, its Christian religion and its vocation for tolerance - a sine qua non of democracy - have been the mainspring of its unabated attachment to those supreme ends of human endeavour.
Situated, by the will of God, at the crossroads not only of great cultures but also of great empires, the Romanians are inheritors of the ancient Dacia, of Rome and of Byzantium. It has never been their fault that their land has on more than one occasion been a theatre of war. All too often neighbouring empires decided the destiny of the Romanians, arbitrarily modified the borders of their territories and influenced or brutally interfered with their internal development.
Almost 2000 years have elapsed since the famous Roman Emperor Trajan commissioned one of the greatest architects of the time, Apollodor of Damascus, to build the biggest bridge across the Danube so that his legions could enter Dacia Felix. It was the same Apollodor of Damascus who a few years later was to raise the Trajan Column in Rome, a monument that historians regard as the birth certificate of the Romanian people. As my illustrious predecessor, the leading diplomat of the period between the two world wars in Europe, the Foreign Minister of Romania, Nicolae Titulescu, used to recall, the cradle of the Romanian people is Transylvania. This people has lived and developed harmoniously and united within ethnically and historically defined borders. European by birth and mindful of their links with the family of Latin countries through their language, origin and culture, the Romanians aspire, by destiny and vocation, to their rightful place in the community of nations.
Freedom of eternal Romania in its natural borders is their driving force. Less than two years ago, after a long night of dictatorships, the Romanian people regained, through their own sacrifices, their right to free and democratic development. The huge price they were forced to pay for their freedom has made them determined resolutely to protect and exercise their irreversible option for democracy, dignity and legality.
Romania embarked upon her post-Communist history only about 20 months ago. The starting point was a stage of isolation and ideological and political dogmatism that had been unknown anywhere else in Europe.
We have already set up the new legislative and institutional framework required for the transition to a market economy. Private property has been recognized and guaranteed both in industry and in agriculture. Through appropriate legislation, economic and financial market mechanisms and the privatization of land, industry, trade and tourism have been set in motion.
None the less, our economic and financial situation is still in an alarming state. The new mechanisms are not yet functioning with the expected results. There is still resistance, reluctance and distrust about embarking upon comprehensive reform. Our Government is aware of the great risks and difficulties of the transition period. Inevitably its economic and social costs are high, as recognized by the international community. We shall have to pay them since, in this respect, there are no miraculous formulas that guarantee success.
The Government is endeavouring to maintain social stability in a dynamic environment imposed by reform. We are bound to succeed, but without substantial external support it will probably take us a long time. The assistance we have received from international financial institutions and from several developed countries has had a significant impact, but much more is needed for a modernised and restructured economy to take off. In this respect I would point out that Romania is a net creditor, since it has not contracted long-term loans. Payment of foreign debts due Romania, in particular by Iraq, is badly needed. We count on the understanding and support of the United Nations in recovering our outstanding loans.
We count especially on the support and solidarity of the European Economic Community (EEC) for a successful transition in our country. Our efforts to reinstate a market economy in Romania and to stimulate the free initiative drive of individuals would find a most happy catalyst in the EEC's decision to include Romania among its associate partners and, later on, among its members.
He are aware that it is not easy to qualify for such a position, but we are sure that, once such a possibility is clearly stated, the individual energies of Romanians would be fuelled and viable solutions to the myriad problems at present facing our country will be implemented because, after all, hope is a most important prerequisite for success.
Taking into account the fact that the United Nations system is not en end in itself but a means aimed at protecting and promoting human dignity on an international scale, consideration of new and more efficient ways of achieving its goals should be of the greatest concern to us all. The main features of the emerging new structure of international relations in no way contradict the purposes and principles of the United Nations Charter. On the contrary, they are in line with the basic concepts of the Charter: security based on law; cooperation in ensuring a decent life for all peoples; and democracy as a framework to guarantee fundamental rights and freedoms for all human beings, irrespective of colour, sex, ethnic origin or faith.
It is therefore our common responsibility to build upon these positive developments and give them an irreversible and universal character. The United Nations is unique equipped to carry out the historic task of building a new world order based on human and democratic values, thriving market economies and peaceful international relations.
In our view, in order to maintain and consolidate international peace and security, action is required in several directions.
It is of fundamental importance in the first place to encourage and intensify efforts to settle existing conflicts which have so severely damaged the real interests of all parties involved and international relations as a whole. In particular, we should aim at preventing a possible multiplication of chronic conflicts. Unfortunately, Europe - or, more exactly, its eastern part - seems in recent months to have become a theatre of dangerous evolutions of this kind.
To our deepest regret, neighbourly and friendly Yugoslavia is severely affected by the consequences of a virulent and destructive conflict whose main lesson is that the use of force leads nowhere but to further complication of existing problems. We welcome and support the actions of the EEC aimed at encouraging a political settlement of the Yugoslav crisis. We in Romania are of the opinion that the countries bordering Yugoslavia have a great responsibility to act in such a way as to prevent the aggravation of the conflict and even to facilitate a solution at the negotiation table. We also are of the view that this solution will be viable to the extent that it comes from within Yugoslavia. Its neighbours, the European countries and the United Nations have to do everything in their power to help the parties involved come to an agreement. Imposed solutions cannot last. It is the only wise course, consonant with both the interests of all the Yugoslav peoples and the objectives and common interests of the whole of Europe - and no less with those of the world at large.
The latest discussions and diplomatic consultations on the Yugoslav crisis have revealed certain approaches and ideas that should be addressed. It is difficult to base a new world order on the sovereignty of some but not all States. In the settlement of disputes, a free choice of means is the basic element of the Charter's philosophy. We should learn from the wisdom of past generations which, for instance, in dozens of treaties on the peaceful settlement of disputes expressly excluded from the arbitration procedure territorial and border problems. Do we want to abandon for Europe the provisions of the Helsinki Final Act concerning changes of borders? If we do, it would open up a Pandora's box.
As elsewhere in the world, the task before Europe is to step forward into the twenty-first century and not look back to the nineteenth century. One should never forget that the insane ambitions and aims of the totalitarian experiments that took place during the twentieth century on the soil of Europe did not in substance differ from the ambitions and aims of the "classical" empires. The only novelty that the Nazi and communist nightmares brought about was the aggressive use of their respective ideologies as a means to reach their oppressive ends. Therefore, while welcoming the crumbling of the last European empire, namely, the communist empire, every effort should be made to resist emerging political dreams of recreating in new forms old empires no less hostile to the peoples' rights to self-determination, sovereignty and independence.
Placed between two zones with a high potential for conflict, Romania is determined to do all in its power to remain a stable "bridge of hope" in Eastern Europe. It is in its national interest not only to stop at its borders the turmoil affecting two of its neighbours but also to contribute to the stability and security of the whole continent.
Deeply aware of its responsibility and willing to assume it, the Romanian Government has engaged over these last weeks in intensive diplomatic activity. Our open and constructive dialogue with almost every party involved in or affected by the Yugoslav crisis - representatives of the central Government of Yugoslavia and representatives of Croatia, Macedonia and Slovenia - and successive exchanges of views with Albania, Greece, Bulgaria and Turkey have been part of our efforts to promote a peaceful solution to the crisis affecting our common neighbour. There is hope. We should therefore explore the possibility of any efforts complementary to those already being carried on by the EEC and those that the United Nations could take upon itself, if our Organization deems it necessary to examine that specific crisis and make its own recommendations for its political solution.
As for the issues that have become "traditional" on the United Nations agenda, Romania welcomes efforts towards peace in the Middle East. We welcome also the progress being made towards the settlement of the situations in Cambodia, Afghanistan, Cyprus, the Western Sahara and Central America.
While pursuing the earliest possible conclusion or all existing conflicts, it is critically important to develop and strengthen United Nations procedures and mechanisms for the peaceful settlement of disputes between States. As in medicine, it is easier to prevent than to cure. As emphasised again by the Secretary-General in bi-annual report, preventive diplomacy must acquire increased vigour. The Security Council, the General Assembly and the Secretary-General have considerably broader roles to play in this regard in the coming months and years. The adoption at this session of the declaration on fact-finding will provide material support for early action on the part of the United Nations to prevent armed conflicts and help bring about the pacific settlement of disputes.
The United Nations peace-keeping operations play an indispensable role in the settlement of conflicts. They can be further strengthened, both in terms of functioning and effectiveness. Me are ready to participate in such operations and, to this end, a number of Romanian personnel are undergoing special training.
It is being understood more and more that international order can be peaceful and lasting to the extent that it is based on democracy and on full respect for the rights and freedoms of the individual. The Romanian Government is genuinely committed to the promotion of human rights and democratic values. This fact will be fully reflected in the country's new constitution, which is to be concluded and promulgated a few weeks from now, and which will be tested in the forthcoming local elections, as well as in the general elections to be held next spring. We are of course aware that we are only at the beginning of our return to the democratic traditions of our country. In fact we are returning to normalcy, since, for us, communism meant abnormally and an anachronism. Our new democratic institutions are still fragile. We are counting on international cooperation with a view to strengthening them.
Earlier this month, at the Moscow meeting of the Conference on Security and Cooperation in Europe on the human dimension, our Government reiterated its determination fully to apply the European and the United Nations standards of democracy, human rights and the rule of law at home, and to contribute to their implementation abroad. We are looking forward to full membership for Romania in the Council of Europe and to its active participation in the human rights, social and cultural activities of this Organization.
In the same spirit we attach the utmost importance to the 1993 World Conference on Human Rights, which we see as another stepping-stone in the process of strengthening the fibre of peace, democracy, law and justice in all corners of our planet.
In our opinion, that Conference offers us a good opportunity to assess not only each country's performance in the field of human rights, but also jointly to assess the improvements that might be necessary as far as the United Nations instruments and mechanisms are concerned.
In this regard we would venture to suggest a possible subject for reflection. Taking into account the fact that regional experiences - and I have in mind especially the American and European ones - have proved that civil, political, economic, social and cultural rights constitute an integral whole and, on the other hand, that the two United Nations Covenants on Human Rights were adopted at a time when ideological divisions were dictating the tone within the United Nations, we could ask ourselves whether such a splitting is still justified and, in general, whether these Instruments should not be updated in the light of the significant changes brought about by the end of the cold war era. A new look should also be taken at other United Nations instruments and resolutions tainted with ideological or political motives, including the well-known 1975 General Assembly resolution equating Zionism with racism.
The 1993 World Conference should also represent an important occasion for putting a final stop to tendencies to politicize minority issues, by taking them out of their natural framework, the framework of human rights: a framework which offers the best and the only viable answers to concerns about guaranteeing and respecting the legitimate rights of persons belonging to minorities and the protection of the ethnic, cultural, linguistic and religious identity of minorities.
A peaceful and democratic world order requires universal and unabated compliance by all with the rule of law. And there is no organisation better qualified to strengthen and develop international law than the United Nations. This is obviously the main purpose of the proclamation of the United Nations Decade of International Law, and Romania is fully committed to the attainment of its objectives.
The tasks ahead are not simple. To move from the concepts and mentalities of confrontation to those of cooperation and concord among all countries requires determination and great political vision. But that road must be travelled together, since that is the only way to avoid disaster and ensure a brighter future for all.
Human solidarity is the best means of advancing democracy throughout the world and of resisting any infringement of internationally accepted and consecrated rules of conduct. All of us were reminded of this by the coup in the USSR. One of the main explanations for its failure can be found in the determined and explicit international solidarity with, and support for, the democratic forces in the USSR.
The United Nations has a major role to play in consolidating the present historic trends. For this, increasing the effectiveness of the United Nations activities and mechanisms is essential. Therefore we welcome the various proposals with a view to making the Organization more effective and we intend to make a positive contribution to the achievement of early and substantive agreement on them.
Both memory and imagination should be our advisers in turning a new page of world history. Otherwise we would go towards a "future past world", rather than towards a safer, more peaceful, prosperous and democratic world.
